Third District Court of Appeal
                               State of Florida

                       Opinion filed October 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1669
                       Lower Tribunal No. F22-6632
                          ________________

                              Jose Alcazar,
                                 Petitioner,

                                     vs.

                         The State of Florida,
                                Respondent.


     A Case of Original Jurisdiction – Habeas Corpus.

      Law Offices of Jason T. Forman, P.A., Jason T. Forman and
Dalianett Corrales (Fort Lauderdale), for petitioner.

      Ashley Moody, Attorney General, and Katryna Santa Cruz, Assistant
Attorney General, for respondent.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     GORDO, J.
      Jose Alcazar petitions this Court for a writ of habeas corpus arguing

the trial court improperly granted the State’s motion for pretrial detention.

We have jurisdiction. Fla. R. App. P. 9.030(b)(3). We grant the petition for

writ of habeas corpus and remand to the trial court for proceedings

consistent with this opinion.

      In April 2022, the State of Florida filed an information and charged

Alcazar—a correctional officer—with solicitation of first-degree murder,

introduction of contraband into a state correctional institution, unlawful use

of a communications device in commission of a felony, two counts of

unlawful compensation and armed possession of cocaine with the intent to

sell, manufacture, or deliver. The State subsequently filed a motion for

pretrial detention pursuant to Florida Rule of Criminal Procedure 3.132 and

section 907.041, Florida Statutes. Alcazar then filed a motion to set bond.

      The trial court held a full evidentiary hearing and granted the motion

for pretrial detention pursuant to section 907.041(4)(c)5., Florida Statutes.

In doing so, it found Alcazar was presently charged with a dangerous

crime, there was a substantial probability that Alcazar committed the crime,

the factual circumstances demonstrated Alcazar’s disregard for the safety

of the victim and community, that Alcazar was a threat to both and there




                                      2
were no conditions of release that could assure the safety of the victim and

community from the risk of physical harm.

      Alcazar filed a motion for reconsideration which the trial court

ultimately denied finding no conditions of release could assure the safety of

the victim and community. This petition followed.

                         I. STANDARD OF REVIEW

      “A petition for writ of habeas corpus is the proper vehicle to challenge

an order of pretrial detention or release.” Hodges v. State, 327 So. 3d 923,

924 (Fla. 3d DCA 2021). We review de novo legal conclusions regarding

the meaning of a statute. BellSouth Telecomm., Inc. v. Meeks, 863 So. 2d

287, 289 (Fla. 2003) (“Statutory interpretation is a question of law subject to

de novo review.”). We review the trial court’s factual determinations under

an abuse of discretion standard and look to determine whether competent

substantial evidence exists in the record to support the trial court’s findings

of fact. See Garcia v. Junior, 325 So. 3d 220, 222 (Fla. 3d DCA 2021).

                  II. TRIAL COURT’S FACTUAL FINDINGS

      “[I]n reviewing the record for abuse of discretion, we only determine if

the facts in evidence provide competent substantial evidence for each of

the trial court’s findings.” Garcia, 325 So. 3d at 226. Here, the trial court

found pretrial detention was warranted pursuant to section 907.041(4)(c)5.,


                                      3
because: (1) Alcazar was charged with a dangerous crime; (2) there was a

substantial probability Alcazar committed the crime based on the evidence

and testimony provided by the State; (3) the factual circumstances showed

a disregard for the safety of the victim and community and Alcazar posed a

significant threat to both; and (4) there were no conditions of release that

could assure the safety of the victim and community.

   A. Substantial Probability Alcazar Committed Solicitation of First-

      Degree Murder

      The trial court found a substantial probability that Alcazar committed

solicitation of first-degree murder based on the evidence presented at the

hearing. The State presented testimony from a State Attorney Investigator,

an undercover officer who met with Alcazar and recordings of all

conversations that occurred between the undercover officer and Alcazar

during the solicitation.   We find no abuse of discretion in the trial court’s

finding that a substantial probability exists that Alcazar committed the

crime.

   B. Disregard for the Safety of the Victim and Community

      The trial court next found the factual circumstances demonstrated

Alcazar’s disregard for the safety of this victim and the community. Here,

the State presented evidence that Alcazar paid the undercover officer to


                                       4
surveil the intended victim, wanted the intended victim’s murder to look like

a robbery and paid the undercover officer in furtherance of the solicitation.

Under these circumstances, we find the trial court did not abuse its

discretion in finding Alcazar had a disregard for the safety of this victim and

the community.

   C. There Were No Conditions of Release Reasonably Sufficient to

      Protect the Community and the Victim From the Risk of Physical

      Harm—No Ties To the Community

      The trial court finally found that no conditions of release were

reasonably sufficient to protect the community and victim from the risk of

physical harm.     The State presented evidence that Alcazar had no

connection to Miami-Dade County and significant connections to Mexico.

Evidence adduced at the hearing showed Alcazar was a Mexican citizen

and had traveled to Mexico approximately eleven times in the last three

years. It further provided evidence that a GPS monitoring system could not

sufficiently restrain Alcazar to assure the safety of the victim and

community because notifications of tampering or flight could be delayed by

over a day. As such, we find the trial court did not abuse its discretion in

finding that no conditions of release were reasonably sufficient to protect

the community and victim from the risk of physical harm.


                                      5
                III. TRIAL COURT’S LEGAL CONCLUSIONS

      In Florida, an accused has the right to obtain their release pending

trial pursuant to article I, section 14, of the Florida Constitution, which

provides:

            Unless charged with a capital offense or an offense
            punishable by life imprisonment and the proof of
            guilt is evident or the presumption is great, every
            person charged with a crime or violation of
            municipal or county ordinance shall be entitled to
            pretrial release on reasonable conditions. If no
            conditions of release can reasonably protect the
            community from risk of physical harm to persons,
            assure the presence of the accused at trial, or
            assure the integrity of the judicial process, the
            accused may be detained.


Art. I, § 14, Fla. Const. “The ‘capital or life offense’ exception applies when

a person is charged with a crime punishable by capital punishment or life

imprisonment, and the State can demonstrate ‘the proof of guilt is evident

or the presumption is great.’ The ‘pretrial detention’ exception applies

when, regardless of the level of crime charged, the State can demonstrate

that no conditions of release will protect the community, ensure the

presence of the accused at trial, or assure the integrity of the judicial

process.” Thourtman v. Junior, 275 So. 3d 726, 731 (Fla. 3d DCA 2019).

The Florida Legislature has “provided comprehensive guidelines for when

an original application for bail may be denied as codified in section

                                      6
907.041, Florida Statutes.”    State v. Blair, 39 So. 3d 1190, 1192 (Fla.

2010).

     Section 907.041 states “[i]t is the intent of the Legislature to create a

presumption in favor of release on nonmonetary conditions for any person

who is granted pretrial release unless such person is charged with a

dangerous crime as defined in subsection (4).” § 907.041(3)(a), Fla. Stat.

Section 907.041(4) provides:

           (a) As used in this subsection, “dangerous
               crime” means any of the following:
           1. Arson;
           2. Aggravated assault;
           3. Aggravated battery;
           4. Illegal use of explosives;
           5. Child abuse or aggravated child abuse;
           6. Abuse of an elderly person or disabled adult, or
           aggravated abuse of an elderly person or disabled
           adult;
           7. Aircraft piracy;
           8. Kidnapping;
           9. Homicide;
           10. Manslaughter;
           11. Sexual battery;
           12. Robbery;
           13. Carjacking;
           14. Lewd, lascivious, or indecent assault or act
           upon or in presence of a child under the age of 16
           years;
           15. Sexual activity with a child, who is 12 years of
           age or older but less than 18 years of age, by or at
           solicitation of person in familial or custodial
           authority;
           16. Burglary of a dwelling;
           17. Stalking and aggravated stalking;

                                     7
            18. Act of domestic violence as defined in s. 741.28;
            19. Home invasion robbery;
            20. Act of terrorism as defined in s. 775.30;
            21. Manufacturing any substances in violation of
            chapter 893;
            22. Attempting or conspiring to commit any such
            crime; and
            23. Human trafficking.

§ 907.041(4)(a), Fla. Stat. (emphasis added)

     The State argued for, and the trial court ordered pretrial detention

based on section 907.041(4)(c)5. which states:

            (c) The court may order pretrial detention if it finds a
            substantial probability, based on a defendant’s past
            and present patterns of behavior, the criteria in s.
            903.046, and any other relevant facts, that any of
            the following circumstances exist:
            ...
            5. The defendant poses the threat of harm to the
            community. The court may so conclude, if it finds
            that the defendant is presently charged with a
            dangerous crime, that there is a substantial
            probability that the defendant committed such
            crime, that the factual circumstances of the crime
            indicate a disregard for the safety of the community,
            and that there are no conditions of release
            reasonably sufficient to protect the community from
            the risk of physical harm to persons;
            ...

§ 907.041(4)(c)5., Fla. Stat. (emphasis added).

     The plain language of this section 907.041(4)(c)5. establishes that a

trial court can order pretrial detention under that section if it finds the

defendant   “is   presently   charged       with   a   dangerous   crime.”   §

                                        8
907.041(4)(c)5., Fla. Stat.   Here, the trial court, relying on Watkins v.

Lamberti, 82 So. 3d 825, 826 (Fla. 4th DCA 2011), found solicitation of first-

degree murder constituted a dangerous crime. Our Court, however, has

previously found a dangerous crime can only be one that is enumerated in

section 907.041(4)(a). See Hodges v. State, 327 So. 3d 923, 925 (Fla. 3d

DCA 2021) (“Section 907.041, Florida Statutes, contains an exhaustive

list of those crimes deemed by the legislature sufficiently dangerous to

demonstrate the accused poses a risk of harm to the community.”)

(emphasis added).

     Solicitation of first-degree murder is not listed as a dangerous crime

under section 907.041(4)(a). The State urges this Court to follow Watkins

and determine solicitation of first-degree murder is a dangerous crime, but

we are limited by the language of the statute. 1      Section 907.041(4)(a)

specifically provides a list of crimes that qualify as dangerous crimes “as

used in this subsection.” While the Legislature explicitly included attempt

and conspiracy in the “dangerous crimes” definition, it omitted solicitation.

Based on the plain language of the statute, we find no basis to expand the




1
  Even if we were inclined to follow Watkins, which we are not, a panel of
this Court is not free to deviate from a holding on the same issue that was
rendered by a prior panel.

                                      9
list of enumerated “dangerous crimes” to cover a crime specifically

excluded from the definition.

      The State also argues there was sufficient competent, substantial

evidence presented for the trial court to find Alcazar’s solicitation of murder

became attempted murder. Review of the record, transcripts and the trial

court’s order, however, show no such finding was made and we decline the

invitation to do so in the first instance here. Further, the information only

lists solicitation of first-degree murder.

      “A trial court’s authority to hold the defendant without any bond is

circumscribed by the provisions of section 907.041, and the trial court must

consider and follow the pertinent provisions of the pretrial detention statute,

as well as [Florida Rules of Criminal Procedure] 3.131 and 3.132.”

Ginsberg v. Ryan, 60 So. 3d 475, 477 (Fla. 3d DCA 2011) (internal

citations omitted).     Essentially, “a court is required to consider the

requirements of section 907.041 and [rules] 3.131 and 3.132 before

denying a request for pretrial release.” Id.

      Rules 3.131 and 3.132 provide the proper procedure for a trial court

to deny a request for pretrial release. Initially, the State must file a motion

seeking pretrial detention within twenty-four hours of the defendant's arrest.

Fla. R. Crim. P. 3.132(a); § 907.041(4)(e), (g). The motion must set “forth


                                        10
with particularity the grounds and the essential facts on which pretrial

detention is sought and [must certify] that the state attorney has received

testimony under oath supporting the grounds and the essential facts

alleged in the motion.” Fla. R. Crim. P. 3.132(a). If “the State indicates to

the court that it does not intend to file a motion for pretrial detention, . . . or

files a motion that is facially insufficient, the judicial officer shall proceed to

determine the conditions of release pursuant to the provisions of rule

3.131(b).” Fla. R. Crim. P. 3.132(a).

      If, however, “the motion for pretrial detention is facially sufficient, the

judicial officer shall proceed to determine whether there is probable cause

that the person committed the offense. If probable cause is found, the

person may be detained in custody pending a final hearing on pretrial

detention.” Fla. R. Crim. P. 3.132(a). At the final hearing, the State “has

the burden of showing beyond a reasonable doubt the need for pretrial

detention pursuant to the criteria in section 907.041, Florida Statutes.” Fla.

R. Crim. P. 3.132(c)(1).

      We therefore grant the petition for habeas corpus and remand this

cause to the trial court. The State shall have no more than three business

days following the issuance of this opinion to file a legally sufficient motion

for pretrial detention. Should the State fail to file such a motion, the trial


                                        11
court shall immediately thereafter conduct a hearing pursuant to rule 3.131

to evaluate the appropriate conditions of release or detention. The

defendant shall remain in custody pending the determination of pretrial

release or detention.

     This opinion shall take effect immediately notwithstanding the filing or

disposition of any motion for rehearing.

     Granted.




                                     12